Citation Nr: 0428481	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the appellant requested a travel board 
hearing before a Veterans Law Judge in Albuquerque, New 
Mexico.  He was notified by letter dated in February 2003 of 
the time and place of the hearing; however, he failed to 
appear for the hearing.  Therefore, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(b) & (d) (2003).  

This case has previously come before the Board.  In January 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A lumbar spine disability is manifested by mechanical low 
back pain secondary to degenerative facet joint disease and 
lumbosacral disease; disc herniation/protrusion is slight.  

2.  The evidence establishes there are no neurological 
deficits attributable to a lumbar spine disability.  

3.  There are no incapacitating episodes having a total 
duration of at least six weeks during the previous 12 months.  


CONCLUSION OF LAW

A rating in excess of 40 percent for a lumbar spine 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 
5295 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records, dated in April 2001, note 
complaints of pain in the shoulders, elbows, wrists/hands, 
lower back, neck, hips, left knee, and sciatic pain.  The 
appellant stated that his pain had improved since two years 
earlier when he had been "laid up for three months."  He 
related that he cooked, cleaned, and made his bed in the 
mornings, that he socialized with friends, played bingo or 
went to a casino four to five times per week, saw his 7-year 
old twins three to four times per week, and watched 
television four to five hours per day.  Pain in the joints, 
lower back, and buttocks was noted to be constant, with 
intermittent flare-ups.  The relevant assessments were pain 
in the joints, potentially secondary to leg-length 
discrepancy, and backache, unspecified.  The records note the 
appellant had been unemployed since 1988.  

Further outpatient evaluation in April 2001 noted that the 
appellant had been unemployed since 1989.  When standing, the 
appellant was noted to have an obvious pelvic tilt with an 
associated lumbar curve.  The examiner stated that all was 
corrected by a right shoe lift.  Vague tenderness was noted 
over both L5-S1 facets and the Pyriformis muscle (buttock 
muscle).  Straight leg raising was negative.  The examiner 
noted an increase in low back pain with internal/external 
rotation of either hip.  The records note evidence of 
spondylosis (including multi-level fact arthropathies), disc 
desiccation of the last three discs, and a lumbar L5-S1 disc 
herniation/protrusion.  The examiner stated that the 
appellant had significant post-traumatic spondylosis stemming 
from his back injury during service and that it was 
aggravated by the leg-length discrepancy and left knee 
problems.  Lumbosacral radiculopathy was suspected.  

A May 2001 record reflects the appellant was not having much 
pain; he rated back pain as "1."  A June 2001 record of 
treatment notes the appellant was unemployed.  Strength in 
the lower extremities was noted to be 5/5, bilaterally, and 
symmetric.  The impression of a July 2001 x-ray examination 
of the lumbar spine was stable lumbar spine.  

On VA examination in July 2001, the examiner stated the C-
file had been reviewed.  The report of examination notes the 
appellant's reported history of low back discomfort, off and 
on, for the previous two to three years.  The examiner noted 
that the appellant had not worked since 1990.  The appellant 
complained of constant, localized back pain, with some 
radiation to the buttocks.  Coughing and sneezing were noted 
to have no effect on his discomfort.  The appellant stated 
that sitting for 10-15 minutes caused increased discomfort.  
He was able to stand with shifting positions for about 30 
minutes and to walk for up to a mile before resting.  He 
related that turning in bed caused low back discomfort.  He 
stated he was unable to bend or lift anything.  No bowel or 
bladder control problems were noted.  Cold and damp weather 
was noted to increase low back discomfort.  He stated that he 
had worn a lumbosacral corset in the past.  

On examination, the examiner noted that a left-sided 
antalagic gait, without shoes, originated from the knee and 
noted that the appellant did not completely straighten out 
his left knee on heel strike.  The appellant was able to get 
up on his tiptoes and heels, and walk without much problem.  
The report of examination notes the appellant would not do a 
deep knee bend because he was afraid of knee discomfort.  
Some flattening of the lumbar lordosis was noted.  He was 
noted to have a very mild, right thoracic left lumbar 
scoliosis.  There was no paraspinous muscle spasm.  His iliac 
crests were level.  Forward bending was 15 degrees, with 
discomfort.  Backward extension was 5 degrees, with 
discomfort.  Side bending to the left and right was 15 
degrees, each with discomfort, right side bending worse than 
left.  Rotation on each side was about 75 degrees, without 
discomfort.  

The appellant's leg lengths, measured from anterior superior 
iliac spine to medial maleolus, were 89 cm., bilaterally.  
The thigh girth, four fingers breadths above the patella, was 
measured at 44.5 cm.  The maximum calf girth on the right was 
38 cm. and 35 cm. on the left.  The deep tendon reflexes were 
normal and equal, bilaterally.  Straight leg raising caused 
no problems on the right.  On the left side, he complained of 
some minor discomfort in his buttock at about 80 degrees.  A 
bowstring test was negative.  A Patrick test caused him some 
minor discomfort on the left and none on the right.  A 
sacroiliac stress test was negative, bilaterally.  Ely tests 
and femoral nerve stretch tests were negative, bilaterally.  
The examiner stated that it was possible that the left ankle 
jerk may have been very slightly sluggish as compared to the 
right.  On sensory testing, the appellant was noted to 
volunteer a slightly decreased appreciation of pinprick on 
the left anterior thigh.  No specific motor weakness was 
found in any of the lower extremity muscles.  

The examiner noted that the appellant volunteered discomfort 
on deep palpation on pressure over the greater sciatic notch 
on the right and none on the left.  The appellant had 
tenderness at the level of the lumbosacral junction and the 
lower lumbar spine in the midline.  The examiner noted that 
the appellant volunteered discomfort on deep thumping of the 
spine.  No paraspinous muscle spasm was detected.  A very 
mild scoliosis noted on x-ray examination of the lumbosacral 
spine was noted to have no significance.  There were 
degenerative changes evidenced by osteophytes on the adjacent 
bodies of the vertebrae at each interval from L1 to L5.  Disc 
spaces appeared to be well-maintained.  The examiner noted 
that L5 and S1 might have been slightly decreased.  There was 
a slight broadening of the diameter of the fifth lumbar 
vertebra.  In the other vertebrae, there was very minimal, 
hardly perceptible, wedging, anteriorly, of the 2nd, 3rd, and 
4th vertebrae.  There was degenerative disease of the facet 
joints, particularly at L5-S1.  The sacroiliac joints were 
noted to appear normal.  

The examiner concluded that the appellant appeared to have a 
post-traumatic degenerative disease involving his lumbosacral 
spine.  It was noted to involve both the bodies and the facet 
joints of the lumbosacral spine.  The examiner concluded that 
the appellant had a mostly mechanical low back pain, 
secondary to degenerative facet joint disease and lumbosacral 
spine disease.  No definite evidence of any neurological 
deficit was noted in the lower extremities.  The examiner 
stated that wasting of the left calf muscle appeared to be 
from knee involvement rather than the back.  

Correspondence received in December 2003 reflects that the 
appellant underwent private magnetic resonance imaging (MRI) 
in October 2003.  The examiner noted that there were some 
minor disc and degenerative arthritis problems at the lowest 
levels, L5-S1, only.  

On VA examination in February 2004, the examiner stated that 
the C-file had been reviewed.  The appellant stated that he 
had not worked since 1992 because he could not get on his 
knees and because of back and leg pain.  The report of 
examination notes that he did not wear a brace and did not 
take medication.  

On examination, he sat comfortably in the chair without 
posturing.  The straight leg raise on the left was noted to 
be painful down to the popliteal region.  Sensory examination 
was intact.  There was 4/5 weakness of the hamstrings and 
4+/5 weakness of the ankle dorsiflexors.  There was no 
paraspinal muscle spasm.  There was no tenderness to 
palpation around the sciatic or popliteal regions.  Forward 
flexion was 36 degrees and extension was to 20 degrees.  
Right lateral bending and left lateral bending was noted.  
Right lateral turning was 45 degrees and left lateral turning 
was 40 degrees.  The diagnoses were L5-S1 left paracentral 
disk compressing the S1 nerve root with radicular symptoms, 
motor weakness, including slight hamstring weakness and ankle 
dorsiflexion weakness.  The examiner noted that the weakness 
was not completely consistent with the findings of S1 nerve 
root compression and was possibly related to weakness 
secondary to pain, and not a true weakness at all.  The 
examiner noted that no atrophy was present.  X-ray 
examination was noted to show degenerative joint disease, 
including facet arthritic changes, of the lumbar spine.  

On VA neurological examination in February 2004, the examiner 
stated the C-file had been reviewed.  The appellant stated he 
last worked in 1989.  On examination, the appellant 
complained of pain, at times, due to ambulation or movement 
of the back.  Strength in the lower extremities was 5/5 on 
the right and 5/5 on the left in the ilopsoas and quadriceps.  
Strength in the left hamstrings was 4+/5 with somewhat of a 
give way weakness.  Strength in the plantar and dorsiflexors 
was 4/5 on the left.  Muscle bulk and tone were normal in the 
lower extremities.  

The report of examination notes the appellant felt sharp as 
being dull throughout the spine, from the cervical region to 
the sacral region, with the exception of feeling a pointed 
object as tender in the right lateral lumbar region.  The 
examiner noted that sharp was felt as dull throughout all 
four extremities, diffusely.  Light touch was intact in the 
lower limbs.  Proprioception was normal in the right lower 
extremity and diminished on the left.  Vibration was intact 
in the right lower extremity and decreased in the left in the 
toes.  On percussion of the spine, there was mild tenderness 
noted in the lumbar region.  Cervical and thoracic percussion 
elicited no tenderness.  On straight leg raise testing, the 
appellant was able to elevate his right leg to nearly 90 
degrees before noting low back pain, without radiation.  On 
the left, he could elevate his leg to about 75 or 80 degrees 
before complaining of back pain, without radiation.  
Dorsiflexion of the foot did not change pain on either side.  
Achilles reflexes were 1+.

The examiner noted that the appellant ambulated somewhat 
stiffly and slowly and appeared to favor the right leg.  The 
report noted that both legs were able to bear weight.  The 
appellant was noted to have great difficulty in performing 
tandem walking but he could heel and toe walk with some 
clumsiness.  He was unable to hop on either foot.  

The impression was that the appellant had no evidence of a 
spinal cord or central process as demonstrated by the lack of 
any hyperreflexia or increased tone in the lower extremities 
and normal-to-slightly diminished reflexes throughout.  The 
examiner stated that a peripheral nerve injury affecting the 
left distal upper extremity and left distal lower extremity 
could not be ruled out although examination of the lower 
extremity, at times, appeared to suggest give way weakness.  
The report notes that it was atypical that the appellant 
would experience sharp objects as dulled throughout.  The 
examiner opined that it was possible that the appellant had 
some degree of neuropathy related to chronic alcohol abuse.  
Focal weakness in the distal lower extremity was noted to 
appear to be a peripheral process rather than a central 
process.  His lower back pain appeared to have more of a 
musculoskeletal quality than relating to a true radicular 
lesion as evidenced by the lack of a sensory level and the 
lack of radiating pain, either spontaneously or with straight 
leg raising.  



Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  The 
Board must consider both the old and new criteria.  

The Board notes that the AOJ has addressed both sets of 
amendments in the May 2002 statement of the case and in the 
March 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Codes 5294-5295, a 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  If there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation is 
in order.  A maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc be rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent rating is assigned.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 23, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

1) 40 percent -- Unfavorable ankylosis 
of the entire cervical spine; or, 
forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis 
of the entire thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis 
of the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

VCAA

In this case, a VCAA letter was issued in June 2001.  The 
rating decision was issued in August 2001.  Thus, the 
appellant had notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
August 2001 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
May 2002 statement of the case and the March 2004 
supplemental statement of the case.  The Board concludes that 
the discussions in the August 2001 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the appellant, informed him of the information 
and evidence needed to substantiate the claim.  By letter 
dated in June 2001 he was advised of the evidence he needed 
to submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In the January 2004 Board remand, he 
was invited to submit additional evidence.  By letter dated 
in April 2003, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
Board notes the appellant failed to appear for a scheduled 
hearing.  The Board further notes that, by letter dated in 
January 2004, the AOJ specifically requested that the 
appellant provide any additional private medical evidence and 
the appellant did not reply to the request.  The appellant 
has not identified any available unobtained evidence that 
might aid his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  

Analysis

Initially, the Board notes that all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
have been considered.  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

I.  Prior to September 26, 2003

The appellant's back disability has been assigned a 40 
percent disability evaluation.  This is the maximum schedular 
evaluation under Diagnostic Codes 5292 and 5294-5295.  

In regard to Diagnostic Code 5293, VA outpatient treatment 
records show that disc herniation/protrusion is slight.  The 
July 2001 and February 2004 VA examiners specifically noted 
no paraspinous muscle spasm.  While a sluggish ankle jerk and 
decreased appreciation of pinprick was noted in July 2001, 
the examiner specifically characterized such as slight.  The 
appellant's private examiner characterized disc problems as 
minor as reflected on an MRI.  The Board notes that the July 
2001 VA examiner attributed wasting of the calf to a knee 
disorder and the February 2004 examiner stated that weakness 
was not consistent with nerve root compression and not true 
weakness.  In addition, the February 2004 VA examiner 
attributed weakness to a peripheral process and suggested 
that neuropathy was related to chronic alcohol use, not a 
herniated or protruding disc.  The evidence does not show 
symptoms or signs of sciatic neuropathy as to warrant a 
higher rating under the old code for rating intervertebral 
disc syndrome.

In regard to the appellant's complaint of radiating pain, the 
Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence as to 
the severity of a lumbar disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The February 2004 examiner specifically stated that the lower 
back appeared to have more of a musculoskeletal quality than 
relating to a true radicular lesion.  No radiation was noted 
either spontaneously or with straight leg raising.  In 
addition, the July 2001 VA examiner specifically stated that 
there were no neurological deficits of the lumbar spine and 
neurological evaluation was intact on examination in February 
2004.  Such evidence is far more probative than the 
appellant's lay opinion, and based on the lack of finding of 
any significant neurological deficit, a separately assigned 
neurological rating is not warranted.  

The Board notes that the August 2001 rating decision reflects 
that the appellant's fractures at L2-L4 are not service 
connected.  Thus, Diagnostic Code 5285 is not applicable to 
the service connected lumbar spine disability.  

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45 (2003); DeLuca.  The appellant is currently at the 
maximum evaluation for a lumbar spine disability under 
Diagnostic Codes 5292 and 5294-5295 and, even with painful 
motion and functional impairment, higher evaluations are not 
available under Diagnostic Codes 5292 and 5294-5295.  See 
Johnston, 10 Vet. App. 80 (1997).  Functional impairment 
reflective of pronounced intervertebral disc syndrome is not 
shown, and again, even considering his painful motion and 
functional impairment, a higher rating under Diagnostic Code 
5293 is not warranted.

Wth regard to the rating criteria that became effective 
September 23, 2002, as discussed below, incapacitating 
episodes have not been shown over the past several years, 
and, as noted above, separate rating based on neurological 
dysfunction and orthopedic disability is not warranted as 
neurologic impairment attributable to the low back disorder 
has not been shown.

II.  From September 26, 2003

In the absence of unfavorable ankylosis of the spine, a 40 
percent disability rating is the maximum schedular evaluation 
under the general rating formula for diseases or injuries of 
the spine.  The Board notes that neurological evaluation was 
intact on examination in February 2004 and there is no 
ankylosis.  Consequently, a higher evaluation is not 
warranted under the general rating formula.  Again, 
neurologic abnormalities warranting a separate evaluation are 
not shown.  

In addition, there is no evidence of incapacitating episodes 
having a total duration of at least six weeks during the 
previous 12 months.  The Board notes the appellant's April 
2001 statement to the effect that he was incapacitated for 
three months.  That episode, however, was reported to have 
been two years previously, and it was attributed to pain in 
the shoulders, elbows, wrists/hands, neck, hips, and left 
knee, not merely the service-connected lumbar spine 
disability.  In fact, the examiner attributed pain in his 
joints on flare-up to a leg length discrepancy, not his 
lumbar spine disability.  The Board notes that the appellant 
stated that pain had improved in April 2001.  He was able to 
cook, clean, make his bed, and engage in social activities on 
a regular basis.  In July 2001, the evidence showed that he 
could stand for 30 minutes and walk a mile.  In February 
2004, there was no atrophy and muscle bulk and tone were 
normal.  The examiner suggested that difficulty walking was 
due to alcohol use, not a lumbar spine disability.  There is 
no evidence that a physician presvribed bed rest for relief 
of the low back disability.  To the extent that the appellant 
experiences painful motion and functional loss as a result of 
the lumbar spine disability, the new rating criteria 
incorporate pain into the currently assigned 40 percent 
disability evaluation.  Therefore, a separate evaluation for 
painful motion is not warranted under the new rating 
criteria, effective September 26, 2003.  Consequently, a 
higher rating is not warranted based on incapacitating 
episodes.  

The appellant does not meet the criteria for an increased 
rating in excess of 40 percent for his lumbar spine 
disability under the new rating criteria for evaluating 
diseases and injuries of the spine, effective September 23, 
2002 and September 26, 2003.  A preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the appeal is denied.  

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence fails to show 
that a lumbar spine disability has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes that the appellant has given 
various dates regarding the date he became unemployed.  
Regardless, in February 2004, the appellant specifically 
stated that he was unable to work because of knee and leg 
pain, not just back pain.  He is able to cook, clean, make 
his bed, go to casinos, and walk for a mile.  There is no 
competent opinion that a lumbar spine disability has caused 
marked interference with employment.  


ORDER

An evaluation in excess of 40 percent for a lumbar spine 
disability is denied.  



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



